Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 12/4/2020.  Claims 1, 5-16 and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a mobile wireless communication unit configured to create a first group of the received bundle messages when the determined quality of service priority level of each of the received bundle messages is the first quality of service priority level, and transmit the first group of the received bundle messages to a network server over a cellular network in a single radio resource control connection: create a second group of a plurality of the received bundle messages when the determined quality of service priority level of at least one of the received bundle messages is the first quality of service priority level and wherein the determined quality of service priority level of at least another one of the received bundle messages is the second quality of service priority level, and transmit the second group of the plurality of the received bundle messages with any stored received bundle messages of the second quality of service priority level to a network server over a cellular network in a single radio resource control connection; and create a third group of a plurality of the received bundle messages when the determined quality of service priority level of each of the received bundle messages is the second quality of service priority level, store the third group of the plurality of the received bundle messages in the memory as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449